Exhibit 10.1

 

JOHN R. MURPHY

 

September 22, 2008

 

David K. Armstrong

Corporate Secretary

Accuride Corporation

7140 Office Circle

Evansville, IN  47715

 

Terrence J. Keating

Chairman of the Board

Accuride Corporation

7140 Office Circle

Evansville, IN  47715

 

DELIVERED BY HAND

 

Re:          Resignation Agreement

 

Dear Sirs:

 

By this letter I tender my resignation as President and Chief Executive Officer
of Accuride Corporation (the “Company”) and as a Director of the Company and all
of its subsidiaries, effective upon the Company’s acceptance and execution of
this Resignation Agreement.

 

Reference is hereby made to that certain Severance and Retention Agreement (the
“Severance Agreement”), by and between the Company and me.  Capitalized terms
used but not defined herein shall have the meanings specified therefor in the
Severance Agreement.  By this Resignation Agreement, the Company agrees to pay
to me the severance benefits to which I would be entitled if I terminated my
employment with the Company for “Good Reason” (though I acknowledge that this
resignation does not, in fact, constitute a termination of my employment with
the Company for “Good Reason”), but otherwise under all the terms and conditions
provided under the Severance Agreement (including the execution and delivery by
me of an irrevocable release of any known or unknown claims I may have against
the Company in form and substance acceptable to the Company).  If I fail to
execute timely the Release Agreement, or it does not become irrevocable, the
Company reserves all rights it may have against me.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

/s/ John R. Murphy

 

John R. Murphy

 

 

ACKNOWLEDGED AND AGREED

 

As of September 22, 2008

 

 

 

ACCURIDE CORPORATION

 

 

 

By

/s/ Terrence J. Keating

 

Name: Terrence J. Keating

 

Its: Chairman of the Board

 

 

Signature Page to Resignation Agreement

 

--------------------------------------------------------------------------------